Citation Nr: 0902854	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left ear high frequency hearing loss, 
currently rated as noncompensable (0 percent).

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  

In April 2007, the veteran presented testimony at a personal 
hearing conducted at the Little Rock RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.

In November 2007, the claims on appeal were remanded for 
further development to include affording the veteran proper 
notice and VA examinations.  In December 2007, the veteran 
was provided with proper notice and in August 2008 the 
veteran underwent VA examinations in connection with her 
claims.  Although the September 2008 supplemental statement 
of the case (SSOC) only contained the version of 38 C.F.R. 
§ 3.310(b) effective in October 2006 and not the version in 
effect prior to October 2006, the Board notes that the 
December 2007 notice letter contained a summary of that 
regulation, i.e., notice of the evidence needed to show that 
a service-connected disability either caused or aggravated an 
additional disability.  Further, the veteran was informed in 
the November 2007 remand that 38 C.F.R. § 3.310 been amended.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left ear hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation.

3.  Fibromyalgia has not been shown to be causally or 
etiologically related to the veteran's military service or to 
a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008).

2.  Fibromyalgia was not incurred in active service, nor was 
it proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §3.303 (2008) and 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions elements 2 and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the veteran what information and evidence would be obtained 
by VA and what information and evidence must be submitted by 
her.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In November 2005, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
her disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on her 
employment and daily life during her hearing.  Specifically, 
the veteran testified that she could not hear well when there 
was background noise.  The Board finds that the notice given 
and the responses provided by the veteran during her hearing 
specifically show that she knew that the evidence needed to 
show that her disability had worsened and what impact that 
had on her employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide her with adequate notice is not prejudicial.  See 
Sanders, 487 F.3d 881.  The Board finds that the first 
criterion is satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for left ear hearing loss.  As will be 
discussed below, hearing loss is rated under Diagnostic Code 
6100, 38 C.F.R. §§ 4.85, and also 4.86 for exceptional 
patterns of hearing impairment.  This is the only Diagnostic 
Code to rate this disability and it is not cross referenced 
to any other Codes for the purposes of evaluation.  See id.  
The Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test in December 2005 and August 2008 
and the veteran did so.  Given the nature of the veteran's 
claim and the fact that the RO scheduled her for examinations 
in connection with this claim that the veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of the audiological 
examination.  The Board finds that any error in failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, 487 F.3d 881.  

As to the third element, the December 2007 letter fully 
satisfied this element.  The December 2007 notice letter 
notified the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That letter 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
December 2007 letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the December 2007 
letter satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  Further, the veteran was 
given an opportunity present testimony directly to the 
undersigned.  The Court specifically indicated that 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  In light of the 
foregoing, the Board finds that the veteran had sufficient 
opportunities to develop her case and therefore concludes 
that the requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on this 
claim.  See Pelegrini II, 18 Vet. App. 112.  

Additionally, since the RO continued the noncompensable 
disability rating at issue here for the veteran's service-
connected left ear hearing loss, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

Additionally, the Board finds that the VCAA duty to notify 
was satisfied by letters sent to the veteran in November 2005 
and December 2007 for the claim for service connection for 
fibromyalgia.  The November 2005 letter addressed all of the 
notice elements for service connection and the December 2007 
letter addressed all of the notice elements for secondary 
service connection.  The December 2007 letter also provided 
the notice that addresses the relevant rating criteria and 
effective date provisions.  Although the December 2007 letter 
was sent after the initial adjudication of the claim in 
February 2006, it was subsequently readjudicated in a 
September 2008 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  Pursuant to the November 2007 
Board remand, in a December 2007 letter, the RO asked the 
veteran to identify the VA facility where she testified that 
she received treatment for fibromyalgia in the 1980s.  No 
response was received from the veteran.  Thus, without 
information of where these alleged records are located, 
efforts to search for them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran an appropriate VA examinations in December 2005 for 
her claim for left ear hearing loss, and another VA 
examination in August 2008 after she stated that her hearing 
loss had increased in severity.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  
Additionally, the VA examination reports address the rating 
criteria and are adequate upon which to base a decision.  The 
veteran also underwent a VA examination in August 2008 in 
connection with her service connection claim.  VA has also 
assisted the veteran and her representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
her claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for her 
left ear hearing loss under 38 C.F.R.§§  4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, on the authorized 
audiological evaluation in December 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
15
35
20

The veteran's average pure tone threshold was 22.5 decibels 
in his left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.  The results 
of the December 2005 VA examination correspond to Level I 
hearing for both the right ear and left ear in Table VI.  
38 C.F.R. § 4.85(f).  When those values are applied to Table 
VII, it is apparent that the currently assigned 0 percent 
disability evaluation for the veteran's left ear hearing loss 
is accurate and appropriately reflects her hearing loss under 
the provisions of 38 C.F.R. § 4.85. 

On the authorized VA audiological evaluation in August 2008 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
25
45
30

The veteran's average pure tone threshold was 31.25 decibels 
in her left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  The 
results of the August 2008 VA examination correspond to Level 
I hearing for left ear and Level I for the right ear in Table 
VI.  38 C.F.R. § 4.85(f).  When those values are applied to 
Table VII, it is apparent that the currently assigned 0 
percent disability evaluation for the veteran's left ear 
hearing loss is accurate and appropriately reflects her 
hearing loss under the provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for left ear hearing loss is warranted under 38 
C.F.R. § 4.86.  However, during her examinations, the 
veteran's disability did not meet the requirements of 38 
C.F.R. 
§ 4.86.  In this regard, the veteran did not have puretone 
thresholds of 55 decibels or more at each of the frequencies 
of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 
30 decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz.  As such, it is apparent that the currently 
assigned 0 percent disability evaluation for the veteran's 
left ear hearing loss is accurate and appropriately reflects 
her hearing loss under the provisions of 38 C.F.R. §§ 4.85 
and 4.86(a).  

Additionally, as the record contains no evidence showing that 
the veteran was entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for left ear hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
left ear hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that her service-
connected left ear hearing loss has caused frequent periods 
of hospitalization and the evidence does not show that it has 
caused marked interference with her employment.  The Board 
notes the veteran's contentions that she has difficulty 
hearing when there is background noise, that she asks her 
daughters to repeat themselves, and that testing in a 
soundproof room does not reflect the reality of her hearing 
loss.  However, there was no indication in the record that 
the veteran had to have modifications or was suffering any 
adverse consequences at work due to her hearing loss.  
Further, none of the evidence reflects that the veteran's 
left ear hearing loss affects her daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Additionally, the Board finds that the rating 
criteria reasonably describe the claimant's disability level 
and symptomatology.  Therefore, the veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The veteran testified that she believed her fibromyalgia 
began when she was struck in her lower back with an engine in 
April 1977.  She stated that she was hospitalized at that 
time and was treated with injections to her lower back, 
muscle relaxers, and pain pills.  Towards the end of her 
period of hospitalization, the veteran testified that she 
started to feel burning spots in her lower back and hips when 
these areas were touched.  The veteran contended that this 
was when her fibromyalgia began, but at that time the medical 
professionals were not calling it fibromyalgia but instead 
were treating it as inflammation of the joints.  
Additionally, the veteran contended that in July 1981 when 
she gave birth to her son, the inflammation in her joints 
expanded from her back to the trigger joints all over her 
body, even at the base of her skull.  In 1984, the veteran 
alleged that she went to a VA medical facility and the doctor 
told her she had tendonitis in her bicep area and 
inflammation in her SI (sacral iliac) joints and she was 
given an inflammatory medicine.  The veteran contended that 
she did not seek further treatment because she was told it 
was inflammation and the only treatment available was 
inflammatory medication.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
fibromyalgia.  Importantly, the veteran's service treatment 
records are absent for complaints, treatment, findings, or 
diagnoses of fibromyalgia.  The veteran's service medical 
records do reflect a record of low back treatment in February 
1977 at which time she was admitted to the hospital for 
treatment from February 22nd to the 28th.  The veteran was 
also hospitalized from April to May and again in October 1977 
for her back.  The veteran continued to seek treatment for 
her back after that hospitalization.  A January-February 1978 
clinical record reflected that the veteran was hospitalized 
from January 19th to February 2nd.  The veteran contended 
that she had progressively increased low back pain and a 
gradual onset of pain in her right posterior thigh and 
decreased sensation in her right leg since April 1977.  The 
diagnosis at that time was low back pain.  A May 1980 
treatment entry reflected that the veteran had a three year 
history of low back pain that was dull and constant but 
recently the pain became sharp and radiated to the right 
lower extremity (RLE).  Examination revealed a tender L5-
sacral area and bilateral paravertebral area and left SI 
joint with sensory slightly decreased at the left L3 to S1.  
The impression was low back pain with sciatica.  On her July 
1980 separation examination and report of medical history, 
the veteran had a painful sacral spine upon palpation.

As noted above, the veteran testified that she sought 
treatment for inflammation in 1984, but she failed to 
identify at which VA facility she sought treatment.  
Moreover, the medical evidence of evidence reflected that the 
veteran was not diagnosed with fibromyalgia until September 
2003, more than 20 years after her separation from service.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of 
fibromyalgia, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that fibromyalgia had its onset in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Additionally, the more persuasive medical evidence of record 
does not indicate that the veteran's fibromyalgia is related 
to service or to her service-connected degenerative disc 
disease of the lumbar spine.  In August 2008, the veteran 
underwent a VA examination in connection with her claim.  The 
examiner noted the veteran's contention that she developed 
fibromyalgia following her back injuries in 1977.  After 
reviewing the veteran's claims file, the examiner determined 
that the veteran did not have fibromyalgia during her 
military service.  The examiner reasoned that the veteran's 
exit examination showed pain localized to the sacral region 
and she denied rheumatologic complaints, which was medical 
evidence against fibromyalgia as the condition involves 
widespread musculoskeletal pain with multiple tender points 
to explain the diagnosis.  In the veteran's case, her pain 
was localized in the spine, which was consistent with her 
degenerative disk disease and back injuries while in the 
military.  The examiner also stated that no consistent 
studies showed that back injuries cause fibromyalgia.  As 
such, the examiner opined that fibromyalgia was not the 
result of her back injuries that occurred during the 
military.  

Further, the examiner concluded that she did not see any 
relation between the fibromyalgia and the service-connected 
lumbar spine degenerative disc disease.  The examiner noted 
that fibromyalgia was a widespread myofascial condition 
separation form the lumbar spine structure.  The examiner 
explained that the radiculopathy type symptoms in the 
military seemed to have emanated from the lumbar spine 
condition as this was typical of radiculopathy from the 
lumbar spine, which is not typical of widespread myofascial 
pain of fibromyalgia.  Moreover, the examiner and another 
physician concluded that the veteran's service-connected 
degenerative disk disease of the lumbar spine did not 
aggravate fibromyalgia, as they are two separate entitles 
that do not have relationships to one another.  

The Board affords the examiner's opinion great probative 
weight as it is based on an examination of the veteran's 
claims file and her reported history.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  As reflected above, the examiner based his 
conclusions on medical studies and the findings in the 
veteran's service treatment records and claims file, and 
supported them with thorough rationale.  As such, the Board 
finds this examination persuasive.  

Although the Board acknowledges that the veteran is competent 
to report that she experienced pain since service, she is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, the veteran is not competent to report that 
she has had fibromyalgia since service or that her service-
connected lumbar spine degenerative disc disease aggravated 
her fibromyalgia. 

In conclusion, the service medical records were absent for 
any indications of fibromyalgia, and the first diagnosis was 
not until more than 20 years after the veteran's separation 
from service.  Further, the more persuasive evidence does not 
reveal a nexus to fibromyalgia occurring in service, nor to 
service-connected degenerative disc disease of the lumbar 
spine aggravating the condition.  38 C.F.R. § 3.310.  As 
such, service connection for fibromyalgia must be denied.  
38 C.F.R. §S 3.303 (2008) 3.310 (2006).  


ORDER

Entitlement to an increased disability rating for service-
connected left ear high frequency hearing loss, currently 
rated as noncompensable (0 percent), is denied.

Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected degenerative disc 
disease of the lumbar spine, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


